—Order, Family Court, Bronx County (Harvey M. Sklaver, J.), entered December 1, 1992, directing that the Family Court Mental Health Service examine appellant to determine his competency to stand trial, unanimously affirmed, without costs.
Family Court did not abuse its discretion in ordering an additional competency evaluation for appellant. Having found *437appellant not competent to stand trial only months before, and upon the petition for a new hearing on this issue, Family Court had before it only the testimony of a State psychologist that was at odds with testimony of the experts at the prior hearing, and which it rejected as motivated by the State’s desire to avoid responsibility for the care and treatment of a troublesome case. With no new credible evidence before it, resort to the Family Court Mental Health Service for a further examination was an appropriate exercise of discretion serving the court’s fact-finding function under Family Court Act § 322.2 to determine appellant’s competency (see, Family Ct Act § 251; McMahon v Thompson, 68 AD2d 68, 70, lv dismissed 48 NY2d 655). Concur—Sullivan, J. P., Ellerin, Kupferman, Ross and Asch, JJ.